Title: From Thomas Jefferson to Samuel Taylor, 25 September 1821
From: Jefferson, Thomas
To: Taylor, Samuel


Sir
Monticello
Sep. 25. 21.
I duly recieved your favor of the 15th but have it not in my power to inform you when the University will be opened. all the buildings for the accomodation of the Professors & Students will be ready the ensuing winter. but in order to effect this the legislature authorised the literary board to advance from that fund 120,000. D. on the hypothecation of our annuity for it’s reimbursement. this would require 16. or 17. years to effect, during which the buildings must be locked up. but if they should consider that, not as a loan, but a proper appropriation of so much of the literary fund the institution may be opened soon after such a declaration. you will observe then that the epoch of opening it depends on the legislature, who I have no doubt will do what is best for the public. Accept the assurance of my great esteem.Th: Jefferson